              Case 2:19-cv-01703-RSL Document 21 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      CLIFFORD OWEN SATTERWHITE,
 8
                                                                NO. C19-1703RSL
                           Plaintiff,
 9
                    v.                                          ORDER
10
      HIGHLINE COMMUNITY COLLEGE, et
11
      al.,

12
                           Defendants.

13

14          On August 5, 2020, the above-captioned matter was dismissed without prejudice because
15
     plaintiff failed to serve the summons and complaint as required by Fed. R. Civ. P. 4. Dkt. # 18.
16
     The Court subsequently denied plaintiff’s motion for a mistrial. Dkt. # 20. He has now submitted
17
     for filing a demand that $34 million in funds that were never deposited into the registry of the
18

19   Court be disbursed to him.

20          The request for disbursement is DENIED. Because the new submission contains routing
21   and account numbers, the Clerk of Court is directed to file it under seal. The above-captioned
22
     matter having been terminated over eight months ago, no new filings under this cause number
23
     will be accepted or acted upon.
24
            Dated this 9th day of April, 2021.
25

26
                                                 Robert S. Lasnik
27                                               United States District Judge
28
     ORDER - 1
Case 2:19-cv-01703-RSL Document 21 Filed 04/09/21 Page 2 of 2
